DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims
Claims 1-9 are pending and considered in the present Office action. 

The instant application is a continuation of application 13/865593, abandoned 05 October 2021; the instant claims (1-9) are identical to the finally rejected claims (1, 8-15) in application 13/865593. In view of the foregoing, instant claims 1-9 are rejected the same way present in the Final Office Action of application 13/865593, issued 17 March 2021. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2008/0314482) in view of Scott et al. (US 2010/0279155), Takahashi et al. (US 2008/0233477), Tsukuda et al. (US 6,511,774), and Kajiyama et al. (US 6,337,132), hereinafter Suzuki, Scott, Takahashi, Tsukuda, and Kajiyama. 
Regarding Claims 1-5, Suzuki teaches an anode active material powder following the claimed formula 1 (i.e., Li1.33Ti1.67O4), see e.g., paras. [0092]-[0100], Example 42, and paras. [0313]-[0314]. A secondary battery being a lithium secondary battery comprises the anode active material, see e.g., Title.
Suzuki does not teach a compound directly on a surface of the anode active material powder consisting of hexamethyldisilazane (HMDS).
 Scott teaches lithium titanate negative active materials such as LixTiyO4 (where x is between 1 and 3 and y is between 1.25 and 4), as taught by Suzuki, are sensitive to water (i.e., hydroscopic), which is not desirable since it leads to, among other things, battery swelling, and side reactions with adverse effects, see e.g., paras. [0037], and [0052]. It would be obvious to one having ordinary skill in the art to decrease water absorption on the active materials of Suzuki to minimize battery swelling and side reactions with adverse effects.
Takahashi is concerned with treating the surface of electrode active materials with compounds (i.e., water repellents) to suppress the deterioration thereof due to water absorption, such that batteries made with treated electrode active materials are less likely to cause deterioration of battery performance and an increase in battery thickness, see e.g., para. [0010]. Takahashi teaches an active material comprising a compound consisting of HMDS shows improvement over an active material having no water reducing agent at all (sample O1 and sample a3, respectively). For example, a sample having no water reducing agent at all, i.e., sample a3, achieves a change in thickness of a battery before and after storage of 10.1 %, and results in cycle capacity retention for 500 cycles after storage of 35%, see e.g., Table 1. On the other hand, a sample including HMDS, i.e., sample O1, significantly decreases battery swelling to 5.2% and results in a significant increase in cycle capacity retention of 71%, see e.g., Table 15. 
Tsukuda teaches organosilicon compounds, i.e., organosilazanes such as HMDS, are excellent in the effect of blocking polar groups which adversely affect battery characteristics, see e.g., col. 14 lines 1-17, lines 24-64. Thus, it would be obvious to one having ordinary skill in the art the active material of Suzuki (as modified by Scott) comprises a compound consisting HMDS, a water repellent, as taught by Takahashi and Tsukuda, because HMDS has been shown to decrease water content, leading to reduced swelling of the battery and improved battery performance, as shown by Takahashi.
Finally, Kajiyama teaches it is important to minimize water adsorption on the surface of electrode powders, since battery characteristics are easily affected by humidity. Kajiyama mitigates water adsorption on the surface of the electrodes by placing compounds that decrease water adsorption on the surface of active material particles, where the problematic water is located. See e.g., col. 1 lines 50-65, col. 4 lines 45-52, col. 6 lines 22-43. It would be obvious to one having ordinary skill in the art the compound consisting HMDS, as suggested by Takahashi and Tsukuda, is placed on the surface of the active material powder of Suzuki, as modified by Scott, to mitigate water adsorption on the surface of the electrodes.
Suzuki does not teach a silicon content of the compound is in a range of 0.01 % to 3 % by weight based on the total amount of the anode active material powder. Takahashi teaches the compound (hexamethyldisilazane (HMDS)) is present at 1 part by mass based on 100 parts by mass of active material, see e.g., Table 15. The silicon content is calculated as follows.
                
                    
                        
                            1
                             
                            g
                             
                            H
                            M
                            D
                            S
                        
                        
                            100
                             
                            g
                             
                            a
                            c
                            t
                            i
                            v
                            e
                        
                    
                    *
                    
                        
                            m
                            o
                            l
                             
                            H
                            M
                            D
                            S
                        
                        
                            161.39
                             
                            g
                             
                            H
                            M
                            D
                            S
                        
                    
                    *
                    
                        
                            2
                             
                            m
                            o
                            l
                             
                            S
                            i
                        
                        
                            1
                             
                            m
                            o
                            l
                             
                            H
                            M
                            D
                            S
                        
                    
                    *
                    
                        
                            28.09
                             
                            g
                             
                            S
                            i
                        
                        
                            m
                            o
                            l
                             
                            S
                            i
                        
                    
                    *
                    100
                     
                    %
                    =
                    0.348
                     
                    %
                     
                
            
Takahashi teaches the silicon content in the compound (i.e., HMDS) is in the range of 0.01 % to 3 % by weight, based on the total amount of active material powder, as claimed. 

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, Scott, Kajiyama, Takahashi, and Tsukuda, in view of Kim et al. (US 2010/0015524), hereinafter Kim.
Regarding Claims 6-9, Suzuki does not discuss a battery module, a battery pack, a device comprising the battery pack, wherein the device is an electric vehicle, etc. However, such features and applications are very well known in the art of secondary batteries as disclosed by Kim. Kim discloses a battery module comprising the secondary battery as a unit battery; a battery pack comprises the battery module, especially in a device such as an electric vehicle or a hybrid electric vehicle, see e.g. para. [0049]. It would be obvious to one skilled in the art to incorporate the batteries of Suzuki into a battery module and devices discloses by Kim as doing so is taught by prior art and within the design choice of the practitioner in the art.  Furthermore, such practices allow one skilled in the art to achieve the desired current and voltage for a specific application and decreases pollution through the use of alternative energy systems.

Conclusion
This is a continuation of applicant's earlier Application No. 13/865593.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

/ANNA KOROVINA/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729